Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement, dated as of March 1, 2008 (the "Effective Date"), is between
Quest Patent Research Corporation, a Delaware corporation, (the "Company") and
Burton Goldstein, an individual ("Employee").

 

1. Term: The Company shall employ Employee for the period (the "Term")
commencing on the Effective Date and ending upon the earlier of (i) the seventh
anniversary of the Effective Date; or (ii) the date upon which Employee's
employment is terminated in accordance with Section 5.

 

2. Position and Responsibilities

 

2.A. Position: Employee is employed by the Company to render services to the
Company in the position of Chairman of the Board of Directors Employee shall
perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Employee by the Board of Directors. Employee
shall abide by the Company's rules, regulations, and practices as they may from
time-to-time be adopted or modified.

 

2.B. Other Activities: Except upon the prior written consent of the Company,
Employee will not, during the Term, engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
interfere with Employee's duties and responsibilities hereunder or create a
conflict of interest with the Company. During the Term, Employee shall devote a
substantial amount of his business time and attention to the Company except for
such time as Employee shall devote to his other separate non-conflicting
business interests.

 

2.C. No Conflict: Employee represents and warrants that Employee's execution of
this Agreement, his employment with the Company, and the performance of his
proposed duties under this Agreement shall not violate any obligations Employee
may have to any other employer, person or entity, including any obligations with
respect to proprietary or confidential information of any other person or
entity.

 

3. Compensation and Benefits

 

3.A. Base Salary: In consideration of the services to be rendered under this
Agreement, the Company shall pay Employee a salary at the rate of two hundred
thousand ($200,000) Dollars per year ("Base Salary"). The Base Salary shall be
paid as funds are available in accordance with compensation policies to be
determined by the Company from time to time.. Employee's Base Salary will be
reviewed at least annually in accordance with the Company's established
procedures for adjusting salaries for similarly situated employees and may be
increased in the sole discretion of the Company's Compensation Committee. The
Base Salary may not be decreased, except upon a mutual written agreement between
the parties. Unpaid salary under this agreement shall be accrued until paid.



 



Executive Employment Agreement - Burton GoldsteinPage 1

 

 

3.B. Signing Bonus: As a signing bonus, and as consideration for Employee's
deference of base salary until such time as the company is in a position to pay
such salary, the Company shall transfer to Employee 5,000,000 cashless Warrants
of the Company's Common Stock, with a strike price of $0.004 per share, said
Warrants to expire on the expiration date of this Employment Agreement. Said
Warrants shall be considered fully vested as of the execution date of this
Employment Agreement.

 

3.C. Regular Bonus: Employee shall be entitled to receive an annual bonus from a
bonus pool to be established by the Company for certain key employees. The
amount of the bonus pool as well as Employee's bonus shall be determined on an
annual basis by the Board of Directors but it is anticipated that Employee's
bonus shall not be less than fifty thousand ($50,000) dollars.

 

3.D. Stock and Stock Options: Employee currently owns Common Stock and/or
Preferred Stock in the Company. The Company's Compensation Committee, in its
sole discretion, may grant Employee one or more stock, stock options, warrants
or other equity rights.

 

3.E(1) Employee Representations: In connection with the Warrants in the Common
Stock to be granted to Employee pursuant to Section 3.B and any future grants of
stock, stock options, warrants or other equity rights pursuant to this Section
3.D, Employee represents and warrants that:

 

3.E(1)(a) Employee is an "accredited investor" within the meaning of Rule 501 of
the General Rules and Regulations under the Securities Act of 1933, as amended;

 

3.E(1)(b) Employee has sufficient knowledge and experience in financial and
investment matters so that Employee is able to evaluate the risks and merits of
Employee's investment in the Company's Stock and is able financially to bear the
economic risks thereof;

 

3.E(1)(c) Employee will acquire the Warrants in the Company Stock for Employee's
own account and not with a view to or for sale in connection with any
distribution thereof in violation of any securities laws, and Employee has no
present or future intention of selling or distributing any of such securities in
violation of any securities laws; and

 

3.E(1)(d) Employee is familiar with the business and financial condition,
properties and operations and prospects of the Company, and has been afforded
the opportunity to ask questions and receive answers from the Company's officers
and directors concerning the business and financial condition. Properties,
operations and prospects of the Company, and has asked such questions as
Employee desires to ask and all such questions have been answered to Employee's
full satisfaction.



 



Executive Employment Agreement - Burton GoldsteinPage 2

 

 

3.E(2) Stock Certificate Legend: The Company may, if required by securities
laws, cause to conspicuously appear on all Stock Certificates representing the
Company's Stock which are issued and delivered to Employee, upon exercise of
Warrants, pursuant to the provisions of Section 3.B or this Section 3.D, the
legend set forth below, the provisions of which are agreed to by Employee:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) SUCH OFFERING AND SALE
OR OTHER TRANSFER HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,

 

OR (II) THE HOLDER HEREOF PROVIDES THE COMPANY WITH (A) A WRJT FEN OPINION OF
LEGAL COUNSEL, WHICH COUNSEL AND OPINION (IN FORM AND SUBSTANCE) SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED TRANSFER
OF SUCH SECURITY MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT,
OR (B) SUCH OTHER EVIDENCE AS MAY BE REASONABLY SATISFACTORY TO THE COMPANY THAT
THE PROPOSED TRANSFER OF THIS SECURITY MAY BE EFFECTED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT.

 

3.F. Benefits: The Company will provide Employee with benefits in accordance
with the benefit plans established by the Company for similarly-situated
executives from time to time in the Company's sole discretion. The Company will
seek to establish a medical and dental insurance plan and a 401K Plan as
promptly as practicable after the Effective Date. The Company shall also provide
Employee with at least four weeks of paid vacation leave annually, which shall
be governed by the Company's regular policies and practices regarding vacation
leave (as may be amended from time to time in the Company's sole discretion).

 

3.G. Expenses: The Company shall reimburse Employee for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
the Company's expense reimbursement guidelines.

 

3.H. Company Vehicle: The Company, when it is financially able to do so, will
pay the cost of leasing or owning a Company vehicle for Company use, which shall
be a full-sized sedan or a full-sized truck or sport utility vehicle. In
addition, the Company will reimburse Employee for all operating expenses,
maintenance and fees, including but not limited to, automobile insurance. In the
event Employee's employment is terminated, the Employee will promptly surrender
the vehicle to the Company pursuant to this Section 3.G.

 

3.I. Laptop Computer/Cellular Telephone: The Company will provide Employee with
a laptop computer, with normal business software installed, and a cellular phone
PDA/Smart Phone.



 



Executive Employment Agreement - Burton GoldsteinPage 3

 

 

3.J. Indemnification: The Company agrees to defend and indemnify Employee
against any liability that Employee incurs within the scope of his employment
with the Company to fullest extent permitted by the Company's articles and
by-laws and applicable state corporate law.

 

4. Forgiveness of Salary Accrued Prior To Effective Date

 

4.A. As further and additional consideration for entering into this Employment
Agreement, Employee hereby relinquishes and forgives all deferred salary and all
benefits accrued prior to the Effective Date hereof.

 

5. Termination of Employment; Severance

 

5.A. Termination By the Company: The Company may terminate Employee's employment
with the Company for Cause prior to the scheduled expiration date of the Term.

 

5.B. Severance: If Employee's employment is terminated by the Company prior to
the scheduled expiration date of the Term (other than a termination by the
Company for Cause), Employee will be eligible to receive the following: (i) an
amount equal three (3) times employee's average annual total compensation,
calculated by averaging the total salary and bonus compensation for the five
years prior to termination ("Severance") payable as follows: 50% of the
Severance shall be paid as a lump sum within a reasonable period not to exceed
sixty (60) days following the termination date and 50% of the Severance will be
paid as salary continuation for twelve (12) months following the termination
date; and (ii) reimbursement for any COBRA payments made by Employee for COBRA
coverage during the twelve (12) months following the termination date. Employee
shall not be entitled to any Severance payments or benefit continuation unless
Employee executes a general release in favor of the Company in customary form to
be provided by the Company. Employee shall not be entitled to any other payments
or benefits upon termination of his employment pursuant to this Section 5.B,
except as provided in Section 6.E and Section 3.1.

 

5.C. Termination For Cause: For purposes of this Agreement, "Cause" shall mean:
(i) Employee commits a crime involving dishonesty, breach of trust, or physical
harm to any person;

 

(ii) Employee willfully engages in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement;

 

(iii) Employee commits a material breach of this Agreement, which breach is not
cured within twenty (20) days after written notice to Employee from the Company;
(iv) Employee willfully fails to implement or follow a reasonable and lawful
policy or directive of the Company, which breach is not cured within twenty (20)
days after written notice to Employee from the Company; or (v) Employee engages
in a pattern of failure to perform job duties diligently and professionally,
which pattern is not cured within twenty (20) days after written notice to
Employee from the Company. Prior to the date of any termination for Cause, the
Company's Board of Directors shall meet and the Employee shall have an
opportunity to present to the Board any information relevant to the event
constituting Cause, unless waived by Employee.

 



Executive Employment Agreement - Burton GoldsteinPage 4

 

 

The Company may terminate Employee's employment For Cause at any time, without
any advance notice. Upon any termination for Cause pursuant to this Section 4.C,
the Company shall pay to Employee all compensation to which Employee is entitled
up through the date of termination, and thereafter, all of the Company's
obligations under this Agreement shall cease, except as provided in Section 6.E
and Section 3.1.

 

5.D. By Disability: If Employee becomes eligible for the Company's long term
disability benefits or if, in the reasonable opinion of the Company's Board of
Directors, Employee shall be unable to carry out the responsibilities and
functions of the position held by Employee by reason of any physical or mental
impairment for more than forty-five (45) consecutive days or more than sixty
(60) days in any twelve-month period, then, to the extent permitted by law, the
Company may terminate Employee's employment for "Disability". Upon any
termination for Disability pursuant to this Section 5.D, the Company shall pay
to Employee all compensation to which Employee is entitled up through the date
of termination, and thereafter, Company shall continue to pay Employee's salary
and bonus for a period not to exceed two (2) years from the date of termination
for Disability. Nothing in this Section shall affect Employee's rights under any
disability plan in which he is a participant.

 

5.E. Termination By Employee: Employee may terminate his/her employment with the
Company at any time for any reason, including no reason at all, upon sixty (60)
days advance written notice. The Company shall have the option, in its sole
discretion, to make Employee's termination effective at any time prior to the
end of such notice period as long as the Company provides Employee with all
compensation to which he is entitled up through the last day of the sixty (60)
day notice period. Thereafter, all obligations of the Company under this
Agreement shall cease, except as provided in Section 6.E and Section 3.1.

 

5.F. By Death: Employee's employment shall terminate automatically upon his
death. The Company shall pay to Employee's beneficiaries or estate, as
appropriate, any compensation then due and owing through the date of death.
Thereafter, all obligations of the Company under this Agreement shall cease,
except as provided in Section 6.E and Section 3.!. Nothing in this Section shall
affect any entitlement of Employee's heirs to the benefits of any life insurance
plan or other applicable benefits.

 

6. Additional Termination Obligations

 

6.A. Employee agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Employee
incident to his or her employment belong to the Company and shall be promptly
returned to the Company upon termination of Employee's employment.

 



6.B. Upon termination of Employee's employment, Employee shall be deemed to have
resigned from all offices and directorships then held with the Company.
Following any termination of employment, Employee shall cooperate with the
Company in the winding up or transferring to other employees of any pending work
and shall also cooperate with the Company in the defense of any action brought
by any third party against the Company that relates to Employee's employment by
the Company.

 



Executive Employment Agreement - Burton GoldsteinPage 5

 

 

6.C. Employee agrees that following termination of his or her employment,
Employee shall not access or use any of the Company's computer systems, e-mail
systems, voicemail systems, intranet system or other system, except as
authorized by the Company in writing.

 

6.D. Intentionally Omitted.

 

6.E. Upon any termination of Employee's employment with the Company, including
as a result of the expiration of the Term, Employee shall be entitled to all
benefits as provided in applicable Company benefit plans, any salary earned
through the date of such termination, and reimbursement of all expenses incurred
through the date of termination in accordance with the Company's policies.

 

7. Inventions and Proprietary Information; Nonsolicitation

 

7.A. Employee acknowledges that because of his/her position in the Company,
Employee will have access to intellectual property and confidential information.
During the term of his employment (plus any period in which the Company is
paying the Employee Severance) and for one (1) year thereafter, Employee shall
not, for Employee or any third party, directly or indirectly, (i) interfere with
any business of any kind in which the Company (or any affiliate) is engaged,
including, without limitation, by conducting business with, diverting or
attempting to divert any of its suppliers or customers, or (ii) solicit, induce,
recruit, hire or encourage any person employed by the Company during the
preceding six months to leave their employment with the Company. If Employee
voluntarily leaves his employment with the Company during the term of the
employment, Employee agrees not to take any job or position or engage in any
activity or business in direct competition with the business activities of the
Company as of the last day of Employee's services for the Company. This
agreement not to compete with the Company shall be for a period of two (2) years
following Employee's voluntary separation from the Company and shall apply to
any business activities throughout the United States.

 

8. If anyone or more provisions of this Section 6 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

9. Dispute Resolution.  The parties agree that any dispute between Employee (and
his or her attorneys, successors, and assigns) and the Company (and its
affiliates, shareholders, directors, officers, employees, members, agents,
successors, attorneys, and assigns) relating in any manner whatsoever to
Employee's employment or termination of employment shall be submitted to
mandatory arbitration before a tribunal of the American Arbitration Association
and of the rules promulgated there under, such arbitration to be before a single
arbitrator. The arbitration shall be commenced only in the City and State of New
York.

 



Executive Employment Agreement - Burton GoldsteinPage 6

 

 

10. Employee acknowledges that he is obligated under this Agreement to render
services of a special, unique, unusual, extraordinary and intellectual
character, thereby giving this Agreement peculiar value so that the loss thereof
cannot be reasonably or adequately compensated in damages in an action at law.
Accordingly, in addition to other remedies provided by law, the Company shall
have the right to injunctive relief for any actual or threatened violation of
Section 6 of this Agreement in addition to any other remedies it may have.

 

11. Entire Agreement: This Agreement is intended to be the final, complete. and
exclusive statement of the terms of Employee's employment by the Company and may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein (including the
Company's Proprietary Information and Inventions Agreement, attached as Exhibit
A, and any agreements related to the stock currently held by Employee).

 

12. Amendments: Waivers: This Agreement may not be amended except by a writing
signed by Employee and by a duly authorized representative of the Company other
than Employee. Delay or failure of either party to exercise any right under this
Agreement shall not constitute a waiver of such right by such party.

 

13. Assignment: Employee agrees that Employee will not assign any rights or
obligations under this Agreement. Nothing in this Agreement shall prevent the
consolidation. merger or sale of the Company or a sale of all or substantially
all of its assets.

 

14. Severability: if any provision of this Agreement shall be held by a court or
arbitrator to be invalid. unenforceable, or void, such provision shall be
enforced to fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

15. Taxes: All amounts paid under this Agreement (including, without limitation.
Base Salary Signing Bonus and Severance) shall be paid less all applicable state
and federal tax withholdings.

 

16. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 



Executive Employment Agreement - Burton GoldsteinPage 7

 

 

17. Interpretation: This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Captions are used
for reference purposes only and should be ignored in the interpretation of the
Agreement.

 

18. Binding Agreement: Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both the Company and
Employee. This Agreement will be binding upon and benefit the parties and their
heirs, administrators, executors, successors and permitted assigns. To the
extent that the practices, policies, or procedures of the Company, now or in the
future, are inconsistent with the terms of this Agreement, the provisions of
this Agreement shall control. Any subsequent change in Employee's duties or
compensation will not affect the validity or scope of the remainder of this
Agreement.

 

19. Employee Acknowledgment: Employee acknowledges Employee has had the
opportunity to consult legal counsel concerning this Agreement, that Employee
has read and understands the Agreement, that Employee is fully aware of its
legal effect, and that Employee has entered into it freely based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

 

20. Date of Agreement: The parties have duly executed this Agreement as of the
date first written above.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

Quest Patent Research Corporation   Burton Goldstein           By: /s/ Herbert
M. Reichlin   By: /s/ Burton Goldstein           Its: Chief Executive Officer  
   

 

 



Executive Employment Agreement - Burton Goldstein Page 8





 

